Explanations of vote
Oral explanations of vote
(CS) As one of the shadow rapporteurs for the telecommunications package, I would like to say, following the successful vote, that I am delighted that this important amendment to internal market regulations in the field of electronic communications in particular will bring another fair process in respect of disconnections from the internet. I am gratified that the Council has finally agreed to our proposals. Our guarantees will ensure that disconnections from the internet will apply to real criminals such as terrorists or distributors of child pornography and not to ordinary users.
(FI) Mr President, in my opinion, this legislation is necessary, as we move towards a single market in electronic communications. It has already been decided under the Treaty of Lisbon that this is the direction to take.
I am nevertheless very concerned about the importance of ensuring the basic rights of users of the internet and free access to it. One worry is its illegal use and its abuse, and, as we know, one of the biggest issues and problems at the moment is piracy. Piracy is increasing greatly all the time, and one of the main areas in which it operates is the internet.
I hope that in future, we can invest in ensuring that those who produce creative work are properly remunerated for it and that piracy does not endanger their livelihood, as is common at present on the internet when files are downloaded illegally. This is the right step and direction to take, though in future we should pay special attention to the rights of creative artists and prevent piracy.
Mr President, see how stealthily, how silkily, by how many small steps, how insidiously and invidiously we have moved towards the establishment of a pan-European federal police force.
When Europol was first established in the early 1990s, it was presented as a clearing house - as a regional branch of Interpol, if you like. Since then, bit by bit, it has been given executive and policing powers.
First these were portrayed as being narrowly restricted to the field of cross-border counter-terrorist activities. That, of course, is how the FBI got started, and bit by bit it eventually extended its remit and agglomerated powers until it had become a federal pan-continental police force.
A similar process is now at work with Europol, which has gradually extended its remit to cover a whole series of crimes that are national in nature - but with the rather fascinating oversight that its personnel still have diplomatic immunity; in other words, they cannot be held to account for abuse of police powers.
When did we ever vote for this? When did we ever agree to set up a pan-European system of criminal justice with its own arrest warrant, its own police force, its own prosecuting magistracy and its own pan-European public prosecutor?
I think we ought to have the courtesy to ask our people, our voters, whether they approve.
Mr President, the best thing we could do for the Balkan and Caucasian republics is to admit them unconditionally into a customs union, to open our markets to their products. Those are countries ideally placed to price themselves into the market. They have educated and industrious workforces but they have relatively cheap costs and therefore competitive exports.
Instead of doing that, we are freezing out their produce in a number of key areas, and then to salve our consciences, we are giving them government to government financial assistance. In doing so, we of course make them dependencies; we make them satrapies. It is not only the Russians who think of these countries as their 'near abroad'. This is a phrase that also seems to apply sometimes in Brussels.
We drag their politicians and their decision makers into a system of the massive redistribution of wealth and we thereby Europeanise them in advance because they are learning what we in this House know all too well, which is that the primary function of the European Union these days is to act as a massive device to take money away from taxpayers and give it to the people lucky enough to be working inside the system.
(CS) Ladies and gentlemen, I firmly believe that we need an advanced information system for the civilian administration linking the customs and police authorities of the Member States. We owe it to the citizens of the Union to combat more effectively imports of counterfeit and also hazardous products into our market from third countries. In contrast to most Members, I believe that the Commission's proposal will ensure greater protection for personal data and, at the same time, a more effective fight against organised crime. I therefore did not vote for the 90 draft amendments of the committee or for the report as a whole.
I would, of course, like to call on the Commission to negotiate a similar early warning system to RAPEX China with other states as well, such as India, Vietnam, Russia or Turkey, so that hazardous or counterfeit products can be seized before entering European countries. I note that since 2006, it has been possible to conclude international agreements with third countries concerning the cooperation of supervisory bodies in the field of consumer protection and I am very disappointed that the Commission has so far failed to make use of this option.
Written explanations of vote
I am pleased that the European Parliament has approved the Telecoms Reform Package, thus consolidating the rights of consumers and contributing to greater access to information and freedom of expression. In order to achieve the objectives of the Lisbon Agenda, we need to provide sufficient incentives for investment in new high-speed networks, so as to support innovation in content-based internet services and to enhance the EU's competitiveness at international level. Promoting sustainable investment in the development of such networks is absolutely crucial, as this will both ensure competitiveness and increase consumer choice. In order to guarantee investment in new technologies in less developed regions, regulations relating to electronic communications should be streamlined with other policies such as State aid policy, cohesion policy or the objectives of a broader industrial policy.
I support the Telecoms Reform Package because I think that the internet is an essential tool for education, the exercise of freedom of expression and access to information. This initiative definitively establishes the idea that internet access and usage fall within the fundamental rights of European citizens. I would like to thank Mrs Bastos, who was the only Portuguese MEP involved in this process. I advocate freedom on the internet, without this meaning a lack of any regulation whatsoever. As in the real world, the virtual world of the internet is the setting for illicit and illegal activities, including downloading video and music files, inciting terrorism and child pornography. Despite the opposition of many national governments, Parliament has ensured that all users can benefit from the rights and guarantees enshrined in the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR). This means that any restriction of rights or fundamental freedoms of internet users, such as cutting off access, must respect the ECHR and the general principle of the law, and must, first and foremost, have been authorised by a court order, so as to uphold the procedural safeguards, presumption of innocence and the right to privacy, without prejudice to specific mechanisms in cases which are deemed urgent in the interests of state security.
Prior court approval: that is what we wanted to obtain. With this compromise, we have at least guaranteed the best legal protection possible at this stage. The EU's message is now clear: access to the internet is a fundamental right, and precise and binding procedures will have to be followed to ensure that internet users can actually be sentenced for copyright infringement. It is now up to the national judges and to the European Court of Justice judges to enforce the right of all internet users to enjoy a 'prior, fair and impartial procedure'. The lack of clarity of many provisions will require close monitoring during the process of transposing and applying this important legislation. With the Treaty of Lisbon now ratified, the European Parliament will be able, as colegislator, to continue to defend the neutrality of the internet. Today's vote is just one stage in a long process. We will have to continue to defend internet users' rights and, in particular, to define them better. We will also have to urgently take up the crucial issue of internet copyright.
I voted in favour of Mrs Trautmann's report as I believe that the current agreement goes far beyond what was possible in the earlier stages of the process, particularly with regard to consumer rights. I believe that the introduction of measures to safeguard rights and guarantees on freedom of expression and information given to users with landline or mobile telephones and internet users is absolutely essential. It is important to streamline the internal telecoms market by encouraging competition between companies while, at the same time, consolidating the autonomy of national regulatory bodies from their respective governments. It was equally important to ensure more modern management of the radio spectrum by devising techniques which allow the easier provision of these services in rural areas.
I welcome the compromise reached between Parliament and the Council on introducing into the framework directive adequate protection for users in cases of restriction of access to services and applications through electronic communication networks.
I think that the rule of law dictates that no one's access to information and use of electronic communication networks can be made subject to conditions without this being done in strict accordance with the principle of the presumption of innocence, and restriction of access must be preceded by prior fair and impartial proceedings which safeguard the right to be heard and the right to effective judicial protection.
Furthermore, I believe that it is especially important to support the independence mechanisms of national regulatory authorities, so that these can regulate the market effectively, promoting fair competition between operators, as well as cooperation mechanisms between the various European regulatory bodies, so that we can bring about a more transparent and more competitive market, which will represent a step up for users in the quality of services offered.
At the end of October, the Council adopted the majority of the texts negotiated with Parliament on the so-called Telecoms Package, with a few exceptions, which were included in the Trautmann report.
This text continued to be negotiated in the Conciliation Committee, where the text which we are now to vote upon was accepted.
It is true that the agreed text contains some of the proposals tabled by our group, defending the rights of users. However, it does not go far enough, as it allows exceptions to the procedural safeguards in urgent cases, although these must be substantiated and in accordance with the European Convention for the Protection of Human Rights and Fundamental Freedoms.
Yet the principal problem with the text is its scope, as it refers only to the restrictions that may be imposed by Member States, and not the restrictions imposed by private companies.
Indeed, the European Union seems to be more interested in creating an internal telecoms market solely to serve the interests of the economic groups which dominate the sector than in defending the rights and fundamental freedoms of the end users. We have no choice but to disagree with such an attitude.
I abstained from the vote on this final version of the telecoms package because it is unsatisfactory. It is, however, better than nothing. It does not protect internet users from the abuses of freedom-destroying laws such as the first version of the Hadopi Law in France, or from the wrath of administrative authorities duly authorised to carry out such abuses. Nevertheless, it does give internet users legal means of defending themselves. It is, unfortunately, alarming that it has come to this: that we should have to rely on the European Union, which could not care less about what the citizens think and of which the vast majority of acts are essentially aimed at satisfying the interests of lobbies of all kinds, to provide Europeans with a minimum level of freedom of information and of expression.
Although the telecoms sector is going through an unprecedented period of development, it was crucial to support the report by my colleague, Mrs Trautmann, as it will mean that consumers are offered better services at fairer prices.
I welcome the fact that this text will increase users' rights to universal services, via clearer contracts, a more accessible emergency telephone number, a hotline for missing children, greater consideration of the rights of disabled people, and a guarantee of number portability. It will also make it possible to protect privacy better and to combat illegal practices on the internet by improving the security and the integrity of electronic communication networks.
Lastly, it is gratifying to have obtained a legally sound solution offering European citizens procedural safeguards such as observance of the inter partes principle, the presumption of innocence and the right to be heard, and which obliges the Member States to comply with those safeguards before taking any measures aimed at restricting internet access.
Adoption of the Trautmann report means that the provisions of the Telecoms Package will shortly enter into force. This is good news for consumers, whose rights are strengthened by this legislation. The possibility of moving a telephone number to another network in one day, the increase in transparency of tariffs and the strengthening of personal data protection are some of the many positive results of the package.
What is more, the European Parliament has taken account of the fears of European citizens concerning internet users being cut off from the internet. The European Parliament upheld the view that access to the internet is the right of every citizen. In relation to this, disconnecting a citizen from the internet will be possible only in justified cases, while respecting the principles of innocence and the right to privacy, and following a fair and impartial trial. This solution will certainly please the supporters of open access to the internet.
I have to say that the proposed compromise between the Council and Parliament offers no adequate legal safeguards for users.
Although the text maintains that the Member States cannot impose restrictions on internet end-users, it does pave the way for consumers to be restricted by access providers without any prior decision by a judicial body.
This state of affairs undermines people's rights.
Our group's amendments aimed at upholding citizens' rights have not been adopted.
Lastly, the package is subject to the 'law' of the internal market. It is therefore the European Court of Justice that will decide on 'conflicts of interest'. Freedom of expression will therefore, in all likelihood, be subject to the law of the internal market, as too many recent examples show.
Thanks to strong pressure from users and citizens, user safeguards have been gained, but they remain inadequate in the opinion of the left. We cannot accept dishonest compromises where the citizens' freedom of expression is concerned.
in writing. - I voted in favour of the compromise package on telecommunications. Whilst, as is the nature of compromises, the package is not perfect, I believe that it is a step in the right direction and will bring about an improvement in consumers' rights.
An affirmative vote may be justified simply by the fact that the new European legislation on the telecoms sector supports the rights of landline and mobile telephone and internet users, and boosts competition.
The most pertinent of these new rules is the reinforcement of consumer rights, guarantees of internet access and the protection of personal data, given that the EU is increasingly an area of rights and freedoms.
I voted against the framework directive on electronic communications networks and services because I think that it represents an attack on freedom of expression and the civil rights of citizens. By adopting this directive, the European Union is allowing internet services to be cut off without the need for a judicial order. As a defender of civil rights, I am bound to be opposed to this decision. It gives powers to private companies to introduce restrictions on the use of the internet, and is one more example of the liberalisation of the European telecommunications market.
Also, the fact that non-judicial bodies (the nature and composition of which has not been specified) can decide to cut off internet services due to alleged illegal practices (which have not been determined either) is a breach of the principle that citizens are innocent until proven guilty, and opens the door to operators being the ones who restrict users' rights, establish content filters and make some pages faster to the detriment of others, which would mean a de facto end to the neutrality of the Web.
I voted in favour of this package because of its unquestionable usefulness. However, I appreciate that it is unclear as to what a fair and impartial procedure will mean in practice in terms of the possible situations for restricting internet access. I believe that it would have been preferable to make a prior judicial ruling compulsory.
I voted in favour of a report that is the culmination of all the work done around the 'telecommunications package', two directives and a regulation that represent a fundamental step forward in the development of the information society and the protection of users' rights.
This new legislation also provides clear rules and the necessary legal certainty to encourage new investment, which, in turn, will make it possible to offer new services and develop new economic activities. These provisions will therefore have a major economic impact. The text that was finally adopted also guarantees greater respect for the fundamental rights and freedoms of consumers to access the Web, by providing legal certainty in Amendment 138.
The compromise reached refers to the European Convention on Human Rights and Fundamental Freedoms, while Amendment 138 opted for the Charter of Fundamental Rights of the European Union.
The latter option has a clear disadvantage: the United Kingdom, Poland and now the Czech Republic have introduced a derogation protocol that prevents the Court of Justice of the European Union and the respective national courts from acting in the event of a breach, while all the Member States are signatories to the Convention and there is no interference with national legal structures.
The centre left and centre right political forces in the European Parliament voted in favour of the legislative 'package' on telecommunications and the internet on the basis of the criteria of competition and security, in other words, to secure the profits of the monopolies and restrict workers' freedoms and rights. The same political forces, while referring with demagogic bombast to users' rights and free access to the internet in the face of the highhandedness of monopoly business groups, supported the Commission's reactionary proposals, thereby helping to promote the interests of capital.
The decision by the European Parliament promotes capitalist restructurings that will enable companies to grow to gigantic proportions and develop the 'green economy', so that they will reign supreme at European and global level, thereby multiplying their profits to the detriment of the workers and users of their services.
The monopolies are being given legal rights to monitor and restrict users' access to the internet. At the same time, their profits are being secured thanks to the harmonisation of the radio spectrum and the 'operating divide' between landline and internet services and the necessary infrastructure. We voted against the motion for a resolution by the Council and the European Parliament and we stand by the workers and users of electronic communications who continue to claim their rights and freedoms against the reactionary policy of the EU and the parties of capital.
in writing. - In this case, the proposal aims at creating a framework that will provide for the harmonisation of rules relating to the collection and dissemination of statistics when it comes to the use as well as the selling of pesticides. There are a number of important definitions and clarifications that have been made and, therefore, I have decided to vote in favour of this report.
I welcome the agreement reached on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council concerning statistics on pesticides which will allow for the creation of a legal framework and the establishment of harmonised rules for the collection and dissemination of statistics on the sale and use of pesticides, with a view to the sustainable use of the latter.
I welcome the fact that the regulation concerning statistics on plant protection products will complete the legislative package of European plant protection policy, which can then enter into force. In order to minimise the risks to people and the environment involved in the use of plant protection products, we need harmonised risk indicators based on comparable and reliable data from all the Member States. That is exactly what will now be possible. However, the collection of this data must not lead to more bureaucracy and thus to greater burdens for our farmers and administrations. Where possible, the existing data should be used and there should be no new data collection. It will be our responsibility to ensure, when monitoring the implementation of the regulation, that bureaucratic expenditure is kept to an absolute minimum. On another note, I would have preferred the term 'plant protection products', as originally used in the regulation, to have been retained. In German, the term 'pesticides' has completely negative connotations and generally refers to the improper use of plant protection products. Unfortunately, the regulation will now contribute to this misinterpretation.
I very warmly welcome the fact that the regulation concerning statistics on plant protection products will ensure that there is now a common legal framework for the collection and distribution of data on the marketing and use of pesticides. It is beyond doubt that minimising risks to human health and environmental protection take priority. Harmonised risk indicators and reliable data from all the Member States will now make that possible. That said, I would like to emphatically point out that any additional administrative expenditure on the collection of data must not be a cost borne by our farmers. By refraining from re-collecting data that has already been taken, we can exploit synergies that will lead to a reduction in bureaucracy and additional burdens.
Pesticides, especially pesticides used in agriculture, have an important impact on the health of humans and the environment and there should therefore be significant further reductions in their use. Lengthy experience with the collection of data on the sale and use of pesticides has shown the need for harmonised methods of collecting statistical data, not only at the national level but also at the Community level. This regulation creates, in conformity with the principle of subsidiarity and proportionality, a common framework for the systematic creation of Community statistics on the marketing and use of pesticides.
I therefore consider the joint text of the regulation of the European Parliament and the Council concerning statistics on pesticides, which has been approved by the Conciliation Committee, as an appropriate measure which, in the final analysis, will contribute to the sustainable use of pesticides and a huge overall reduction in the risks to health and the environment, as well as adequate protection for crops.
I want to emphasise that pesticides must be used in a more viable manner, which also entails a significant overall reduction in the risks involved. Pesticides must also be used in a manner compatible with the need to protect the harvests. However, pesticides can only be used without close monitoring of both their quantity and quality if a reliable database is available. The availability and use of harmonised, comparable Community statistics on pesticide sales play an important role in the drafting and monitoring of legislation and Community policies in the context of the Thematic Strategy on the Sustainable Use of Pesticides. Such statistics are necessary for evaluating the European Union's sustainable development policies and for calculating the significant indicators concerning the risks to health and the environment associated with the use of pesticides. This is why I voted in favour of this report.
I voted in favour of the draft legislative resolution of the European Parliament on the joint proposal for a regulation of the European Parliament and the Council concerning statistics on pesticides, which was approved by the Conciliation Committee, because in my view, it will bring significant benefits. It harmonises and, in particular, simplifies legislation in the area of statistics on pesticides. It harmonises statistical surveys and thereby enables greater comparability of data, offering the possibility of better and broader use of the administrative resource of collected data, which will reduce costs and the administrative burden on farmers and other entities in the agricultural sector. The draft will also provide greater protection for confidential data. Moreover, this standard will, in the final analysis, lead to greater awareness of pesticides and their impact on public health which I personally consider to be a key issue.
I voted in favour of the legislative resolution on the codification of the 1995 regulation of the European Parliament and of the Council laying down general rules for the granting of Community financial aid in the field of trans-European networks. I am sorry that, in view of the development and the complexity of the texts, the Commission has not revised its position dating from 1 April 1987 consisting of instructing its staff that all legislative acts should be codified after no more than 10 amendments, stressing that this is a minimum requirement and that departments should endeavour to codify at even shorter intervals the texts for which they are responsible. In this particular case, we are consolidating the regulations from 1999, two regulations from 2004 and one regulation from 2005. I consider that the policy of consolidating Community law should be one of the European Commission's priorities and that the current situation is unsatisfactory, particularly in relation to the Member States, the citizens and, more generally, all users of the law: magistrates, lawyers, advisers, authorities, and so on.
I voted in favour of the proposal for a regulation of the European Parliament and of the Council laying down general rules for the granting of Community financial aid in the field of trans-European networks. These networks are very important to the development of Europe's traffic infrastructure. The new regulation will clearly regulate the conditions and procedures for granting Community financial aid, which will provide the corresponding legal certainty, in particular, for the States and regions that plan such projects.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. In view of this, I am voting in favour of this report requesting the Council withdraw its proposal.
We voted against the rejection of this series of reports by the Committee on Civil Liberties, Justice and Home Affairs, not because of the content of the regulatory proposals concerned, which relate to Europol and other criminal police activities, but for the sake of form. Indeed, the only reason why the majority of this House wants to refer these reports back to committee is so that it can wait for the Treaty of Lisbon to enter into force. With this treaty, these matters will fall under the ordinary legislative procedure, which means equality between Parliament and the Council in legislative terms, exclusive right of initiative for the European Commission and, worse still, jurisdiction for the European Court of Justice.
This is unacceptable as far as we are concerned. In the borderless world that you have created, and of which criminals, illegal migrants and traffickers take full advantage, police cooperation is vital. However, it is crucial that it remains within the scope of intergovernmental cooperation.
As the third pillar, this is an extremely pertinent matter for the security of the European area, so I agree that this issue should be assessed under the Treaty of Lisbon, given its future bearing on cooperation policy.
In principle, close cooperation between the various authorities to fight crime is a desirable thing. However, there is a complete lack of any regulation of data protection in the planned unrestricted access for all authorities and it is not even clear what rights of investigation the proposed data protection officer will actually have. The SWIFT agreement, too, has major data protection concerns associated with it. The European Parliament must be given the chance to curb this data protection rights fiasco on behalf of the citizens of Europe. I therefore voted in favour of the report.
I support the opinion of the rapporteur and agree that legislation on EUROPOL should be considered by common accord together with the European Parliament and the Council. Especially important attention should be paid to personal data protection. Indeed, it is not sufficiently clear whether there are strong protection safeguards for the transfer of personal data to third parties. Does this not infringe citizens' rights to privacy and can people have faith in the protection of their data? This matter should be thoroughly investigated. Therefore, the Council should submit a new proposal following the entry into force of the Treaty of Lisbon.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. In view of this, I am voting in favour of this report requesting the Council withdraw its proposal.
Without forgetting the importance of the European Police Office (Europol) and notwithstanding the general support which it should have, as the third pillar, this is an extremely pertinent matter for the security of the European area.
Hence, I agree that this issue should be assessed under the Treaty of Lisbon, given its bearing on cooperation policy.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. In view of this, I am voting in favour of this report requesting the Council withdraw its proposal.
The Albrecht report brings up for debate the list of third States and organisations with which Europol is intending to conclude agreements. The list of third States also includes the Republic of Moldova, for example, while the list of organisations with which Europol is intending to conclude agreements should also include the Regional Centre for Combating Cross-border Crime, with its headquarters in Bucharest, which is in negotiations with Europol aimed at concluding a cooperation agreement. The Group of the European People's Party (Christian Democrats) has decided to vote against this report as a group during this plenary session so that it can review the dossier after the Treaty of Lisbon has come into force. It is precisely because this is such an important topic that we have decided to devote a huge amount of attention to it and we will debate it starting from next year on a codecision basis with the Council.
Within the framework of Europol, we have been presented with four initiatives which aim to introduce new rules on information confidentiality, implementing matters relating to the regulation of Europol's relationships with its partners, including the exchange of personal data and classified information, determining the list of third countries and organisations with which agreements may be made, and implementing rules for the analysis work files.
Given that the Treaty of Lisbon will enter into force in a matter of days, and new prerogatives relating to police cooperation are to be conferred on Parliament, the four rapporteurs have sought the rejection of the proposals on legal grounds. I therefore support their stance of not commenting on the substance of these proposals, rejecting them and asking the Commission and the Council to make a declaration in plenary pledging to present a new decision within a period of six months from the entry into force of the Treaty of Lisbon. In practical terms, it is worth recalling that in relation to the current incentives, being a mere matter of consulting Parliament, the Council will be able to establish a position before the end of the year, since the four steps for implementation will enter into force from 1 January 2010.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. In view of this, I am voting in favour of this report requesting the Commission withdraw its proposal.
Without forgetting the importance of the European Police Office (Europol) and notwithstanding the general support which it should have, as the third pillar, this is an extremely pertinent matter for the security of the European area.
Hence, I agree that this issue should be assessed under the Treaty of Lisbon, given its future bearing on cooperation policy. I therefore believe any decision on this sensitive matter is premature as long as the treaty is not yet in force, as it deals with the security of the European area.
Crime is continually on the increase in the European Union. We are facing a host of organised crime networks, as well as computer crime, which is becoming ever more widespread. As a result, the European crime prevention policy must be consolidated and strengthened, while Member States need to cooperate better and more closely, based on a powerful common strategy in this area. The progress made by the crime prevention network over the last few years has been rather limited. In fact, its potential is far from having been achieved as yet. Widening the network's responsibilities, establishing a clear, simple, effective administrative structure, as well as ensuring the involvement of civil society, universities and NGOs, are the conditions which are key to the successful operation of such a network.
Parliament is going to acquire proper law-making power and will be able, along with the Council, to make decisions on measures, in accordance with the codecision procedure, aimed at encouraging and supporting the actions of Member States in the area of crime prevention. I therefore support the rapporteur's proposal to reject the initiative and debate this important dossier after the Treaty of Lisbon has come into force.
in writing. - The report in question asks that the modifications to the current system of the European Crime Prevention Network be rejected. I believe and agree with the rapporteur that there are a number of areas that require improvement even with regard to the proposal. Nevertheless, the interim measures are adequate in order to effect important alterations as soon as possible. It is for these reasons that I have decided to vote against this report.
The European Crime Prevention Network was created in 2001, yet up until now, it has still not produced particularly good results, due to numerous organisational failures which have prevented it from effectively reaching its full potential, having already been subject to internal review on two occasions. The present initiative attempts to revoke that decision made in 2001, proposing the restructuring of the network, which I see as being somewhat limited and clearly inadequate as a solution to the current problems.
In view of this, we need to embark upon a reform of the network that is more serious and more ambitious in terms of its organisation. The Swedish Presidency's insistence that Parliament make a decision before the Treaty of Lisbon enters into force is, therefore, unacceptable, not only because it is a weak initiative, but also because it asks Parliament to renounce the institutional prerogatives related to crime prevention conferred upon it by the Treaty of Lisbon a matter of days before the new treaty enters into force.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. I am therefore voting in favour of this report, and ask that the Council does not formally adopt the initiative prior to the imminent entry into force of the Treaty of Lisbon.
The European Crime Prevention Network (EUCPN) was created in 2001 due to a need to establish measures and exchange activities to prevent criminality, as well as strengthening the network of national authorities responsible for preventing crime.
Seven years later, following an external assessment of the EUCPN, the conclusion was that there was much room for improvement in the way the institution works.
The development of different aspects of crime prevention is extremely important at EU level, as is supporting the prevention of, and fight against, instances of national and local crime.
In view of the sensitive nature of the matters touched upon in this report, I agree with the decision to seek a new proposal from the Council under the codecision procedure, in accordance with the Treaty of Lisbon.
As an MEP who has always paid particular attention to issues relating to crime prevention, security and police cooperation, I acknowledge the fundamental importance of Europol in creating a secure European area and preventing crime throughout Europe, along with the need for it to be reinforced at various levels, including those under discussion here.
However, the principal question being debated here today is whether Parliament, less than a week before the Treaty of Lisbon enters into force, should renounce its new institutional prerogatives relating to crime prevention and police cooperation and thus do away with the possibility of playing a part in the decision-making process for all these issues under the codecision procedure.
I do not believe that this is the right course. This Parliament must fully assume its new powers in these matters. In view of this, I am voting in favour of this report, and request that the Kingdom of Sweden and the Kingdom of Spain withdraw their initiative.
I voted in favour of the in 't Veld report, of the Kirkhope, Albrecht and Díaz de Mera García Consuegra reports on a package of measures concerning Europol, and of the Alfano report on the European Crime Prevention Network, calling for the rejection of the Council's proposals on these matters. The aim of rejecting the proposals was to defend the European Parliament's prerogatives on such sensitive issues as police and judicial cooperation in criminal matters. The European Parliament has been asked to give its verdict within a particularly short timeframe on what are, nonetheless, very sensitive matters. However, nothing justifies such hasty action, unless, after 1 December, the procedures carried out under the third pillar will lapse and will have to become the subject of a new procedure under the ordinary 'legislative procedure'. We are rejecting these proposals in order to send out a strong message to the Council that we are unhappy with the pressure being put on the MEPs and with the obvious desire to circumvent the new procedures for including the European Parliament in the legislative debate.
in writing. - In line with the recommendation of the Committee on Civil Liberties, I voted against the draft decision. With the entry into force of the Treaty of Lisbon imminent, decisions in this area should be taken under the new legislative procedures.
I am voting against the adoption of the EUROPOL package. I voted in favour of rejecting the entire package as I think it is scandalous that the Commission and the Council should still be attempting to push the package through before the Treaty of Lisbon enters into force.
in writing. - Georgia has been subjected to an incredible downturn, especially following the 2008 conflict with Russia. Due to Georgia's strategic importance, among other reasons, the Commission has proposed providing macro-financial assistance to Georgia. Although I agree that the Parliament requires more information on the matter, I have decided to support the rapporteur's recommendation and thus vote in favour of the report.
We have always advocated the need for the EU to give solidarity aid to countries that need it, and argued that this aid should be directed towards projects which are of real interest to the people of the country.
Yet the 'aid' given by the EU seems to have had little to do with solidarity. The interests of big money, whether economic or financial, and the major powers always supersede the interests of solidarity.
This is also the case for the aid to Georgia, upon which we have just voted. Financial assistance is predominantly aimed at funding the recommendations made by the International Monetary Fund and its policy of structural adjustment, that is, its insistence on the very same neo-liberal policies that brought about the economic and financial crisis that this country is now facing.
These same reasons are also behind our abstention on the remaining reports. Moreover, there is no guarantee that the funding decided upon will not go towards the rearmament of Georgia, albeit indirectly, following the attack carried out by Georgian troops against the people of the provinces of South Ossetia and Abkhazia, which led to war with Russia.
We could not condone a decision that could lead to greater militarisation in the relations between countries in the Caucasus region, whose energy, wealth and geostrategic value is important to the EU and its monopolies.
Georgia was brutally attacked in August 2008 by the armies of the Russian Federation and, besides suffering damage on a large scale and numerous fatalities, has also experienced a serious deterioration of its economic condition. The European Union cannot remain passive in the face of Georgia's economic problems, and should be ready to give Georgia special macro-financial assistance to enable the country to rebuild after last year's Russian invasion. Financial assistance from Brussels will also help Georgia combat the effects of the world economic and financial crisis. Taking into account the above circumstances, as well as Georgia's strategic significance for the European Union in the European Neighbourhood Policy and the newly established Eastern Partnership, I endorsed the resolution on a Council Decision providing macro-financial assistance to Georgia.
The macro-financial assistance programme is vital for improving the financial stability of European nations that have recently emerged from armed conflict, the vicissitudes of which have left them with financial difficulties in terms of budget deficits and their balance of payments.
This assistance is crucial for the process of reconstruction in these countries, provided that it is carried out in a peaceful manner, something that is possible only with international assistance. This assistance also ensures that these areas of instability do not jeopardise security and peace in Europe, particularly owing to the refugees and displaced people produced by such conflicts.
In this way, the EU must be an area of solidarity, combining this assistance to Georgia with the aforementioned appropriate aspects.
The macro-financial assistance programme is also vital for improving the financial stability of European nations that have endured the recent global crisis and suffered from the effects of this crisis on their main commercial partners, particularly Russia in the case of Armenia. Financial imbalances are due to issues surrounding budgets and the balance of payments.
This assistance is important if Armenia is to face the crisis in a more consistent manner, and to prevent social instability, which could precipitate a mass exodus of emigrants, leading to problems within Europe.
In this way, the EU must act as an area of solidarity, combining this assistance to Armenia with the aforementioned appropriate aspects.
In the specific case of Serbia, the macro-financial assistance programme is vital for improving the country's financial stability, as, in addition to the global crisis, Serbia has also emerged from an armed conflict whose effects are still being felt.
This assistance is an important tool for financial stability in Serbia, and for consolidating the stabilisation of the situation throughout the Balkan region. Serbia and its economy play a role of paramount importance in the process of regional integration, and its participation in European integration is also essential.
In this way, the EU must act as an area of solidarity, combining this assistance to Serbia with the aforementioned appropriate aspects.
Over the next year, it is planned that Serbia will receive macro-financial assistance totalling up to EUR 200 million in the form of a loan. This money is intended to support the economic stabilisation of that country, finance its external balance-of-payments needs and help it meet the consequences of the global economic and financial crisis. I see the macro-financial assistance for Serbia, which will support the country's economic stabilisation programme in the current crisis, as an important tool for promoting stabilisation across the Balkan region. Serbia and its economy have a key role to play in regional integration and Serbia's participation in European integration is likewise of major importance. For these reasons, I voted in favour of Mr Ransdorf's report and thus in favour of the granting of macro-financial assistance to Serbia.
The macro-financial assistance programme is vital for improving financial stability in Bosnia and Herzegovina and for combating the detrimental effect of the global crisis on the country's economy. This aid will be reflected in an improvement in the country's economy in terms of the budget deficit and the balance of payments.
Bosnia is also situated in a sensitive region, so its economic and financial stability is especially important, as it will contribute to bringing about greater stability throughout the Balkan region.
In this way, the EU must act as an area of solidarity, combining this assistance to Bosnia with the aforementioned appropriate aspects.
We do not accept European loans and subsidies being subject to restrictions imposed by the IMF. We shall vote against the MFA (macro-financial assistance) being presented today to the European Parliament. You can see what kinds of conditions are involved: impossible deadlines, a lack of information ... Whichever way you look at it, this defies the democratic demands that should characterise the European Union.
Nevertheless, we still support the peoples of Serbia, Bosnia and Herzegovina, Armenia and Georgia. We do not want them to suffer any more than they already do from the obsolete and dangerous neo-liberal system that the IMF is seeking to perpetuate.
I see this report on the draft Council Directive which aims to amend the common system of value added tax as a way of achieving a more simplified and harmonised system. In fact, by combining certain aspects relating to VAT on the supply of natural gas, electricity and heat or refrigeration with the tax treatment of joint undertakings established in accordance with Article 171 of the Treaty on the Functioning of the European Union, with the identification of certain consequences of EU enlargement, and with the conditions for exercising the right to deduct input VAT, we will be moving towards greater effectiveness in applying VAT.
The Council's proposal aims to clarify certain matters relating to the import and place of taxation of gas and electricity supplies to include the amendments agreed for the accession of Bulgaria and Romania to the EU within the scope of the directive, and to clarify and emphasise the basic rule of law to deduct, which states that this right only arises if the goods and services are used by a taxable person and for the needs of his/her business.
However, the text adopted today does not correspond with certain specific features of national markets, such as the use of butane and propane gas. In Portugal, as in other European countries where citizens have low incomes and whose relatively recent inclusion in the European natural gas networks is extremely expensive, the use of butane and propane gas in households and micro and small enterprises is an unavoidable reality.
Moreover, as a rule, the people who resort to this type of energy are the most deprived, meaning that the VAT directive discriminates against this group rather than those with higher incomes.
Furthermore, the changes to the report seem to restrict the Member State's scope for action.
in writing. - I abstained on the Bullmann report. Whilst I do believe that the Council has a duty to listen to the views of this House, the EU's only directly elected institution, I do not believe that VAT systems should be harmonised. The principle of subsidiarity dictates that taxation is a matter best left to the nations of Europe.
I voted in favour of the report on the protection of the marine environment of the North-East Atlantic in relation to the storage of carbon dioxide streams in geological formations as I believe that the existence of a regulatory framework and guidelines on the storage of carbon dioxide streams in geological formations will contribute to the protection of the maritime area, both in the short term and the long term, provided the aim is to permanently hold the carbon dioxide in these formations, and provided that this will not have significant adverse effects on the marine environment, human health and other legitimate uses of Europe's maritime areas, specifically those of Portugal and, in particular, the Azores.
I voted in favour of the Rosbach report on the proposal for a Council Decision concerning the approval on behalf of the European Community of the Amendments to Annex II and Annex III to the Convention for the protection of the marine environment of the North-East Atlantic (OSPAR Convention) in relation to the storage of carbon dioxide streams in geological formations. Nevertheless, it is important to ensure that geological capture and storage technology for carbon dioxide, which has been little tested, is applied in accordance with the strictest safety standards, as set out in the directive on this issue.
The geological storage of carbon dioxide has been identified as a possible solution for mitigating the effects of an increase in the anthropogenic concentration of this gas in the atmosphere. Nevertheless, this solution raises a number of questions about its future applicability, particularly given that the development of the technology required is still in its early stages, it is expected to be expensive, and there are potential risks associated with it. It is worth following the studies that have been carried out on this subject, bearing in mind that some of the results obtained up to this point are positive in this respect.
It is, however, worth noting that under no circumstances must the pursuit of studies on this option or its possible implementation in the future compromise the necessary change of energy paradigm, which aims at a significant reduction in the current dependence on fossil fuels. On the other hand, both the environmental effects and the safety of the technologies used in storage must be thoroughly investigated. The approved resolution ensures that this will be done, and that is why we voted in favour of it.
in writing. - I voted in favour of the Rosbach report. Carbon capture and storage can make a significant contribution to efforts aimed at tackling global warming and my own country, Scotland, will play an important role in developing the necessary technology. This amendment to the OSPAR Convention will mean that the EU and Scotland can take a lead in this area.
I must admit that I learnt something new from these two reports by Mrs Geringer de Oedenberg: I learnt that those countries that chose not to participate in judicial cooperation in civil matters had, nonetheless, also lost their sovereignty.
Indeed, Denmark, which was able to negotiate an exemption, but which also sought, as a sovereign country, to conclude a treaty with the Community so as to participate in certain aspects of this cooperation, is today obliged to ask for the Commission's permission in order to conclude new international agreements of this kind with others! In other words, it has lost its right to take entirely independent decisions in one area of its external relations.
While, from an intellectual point of view, I can understand that consistency within and outside the Community is required in order to establish this cooperation, I do have more difficulty in accepting that the Commission is solely responsible for these kinds of international treaties, that it controls, even in part, a Member State's ability to conclude treaties, and even more so that European law takes precedence over all others.
We have only voted in favour of these reports because there is no reason to prevent Denmark from concluding the agreements that it wants to conclude, and there are few opportunities to do otherwise in the current circumstances.
in writing. - I voted in favour of this report relating to recovery plan changes within the framework of the North Atlantic Fisheries Organisation. International fisheries organisations are essential to the management of global marine resources. I consider it unfortunate, however, that it is the EU that negotiates with our North Atlantic neighbours. Whilst the Treaty of Lisbon has now enshrined this principle, I still consider that there is scope for fisheries management to be returned to the fishing nations and maritime regions.
Specifically when it comes to rail freight and long-distance transport, the last few years have witnessed some change for the better. Passengers must not be left behind in this, however. Rules on compensation for delays to international rail services are not enough. We must ensure that, in the rush to globalise, regional transport is not completely marginalised, with whole regions being cut off.
Equally, we must ensure that the delusional emphasis on privatisation hitherto does not lead to UK-style massive delays and safety failings. It is important to overcome obstacles and technical difficulties in the way of cross-border rail traffic, and not only for environmental purposes. That is why I voted in favour of this report.
I welcome the decision of the Community to sign the Hague Protocol of 23 November 2007 on the Law Applicable to Maintenance Obligations because the protocol brings a long-awaited and much-needed clarification of the rules determining the applicable law, which are supplemented by the Hague Convention of 23 November on the International Recovery of Child Support and Other Forms of Family Maintenance.
The harmonisation of the rules will provide legal certainty to persons entitled to maintenance and the possibility of taking action without being subject to differing legal systems. Thanks to the special rules, it will also limit the avoidance of maintenance obligations, where entitled persons are unable to secure maintenance on the basis of the law of the country in which they normally reside. The possibility of refusing to apply a right established on the basis of the protocol is restricted only to cases where the effects would clearly be contrary to public order in the country of the court in question. I would also like to express my profound regret that the United Kingdom is not participating in the decision of the Council for the protocol to be signed by the Community.
in writing. - On 9 November 2009, the report on the request for the defence of the immunity and privileges of Tobias Pflüger was voted and adopted in the Committee on Legal Affairs (JURI) in the European Parliament.
This report is based on incorrect facts.
The central point is that the report cites a judgment at first instance which has been repealed. The judgment is invalid, because the regional court in Munich http://dict.leo.org/ende?lp=ende&p=5tY9AA&search=dismiss" ed http://dict.leo.org/ende?lp=ende&p=5tY9AA&search=an" http://dict.leo.org/ende?lp=ende&p=5tY9AA&search=action" against Tobias Pflüger on 21 July 2009 in the second and final instance. A conviction was not made. For this reason, all reproaches are invalid.
It is politically unacceptable that this report, which contains incorrect facts, was voted in Plenary today (24 November 2009).
We have tried to get this incomplete and therefore incorrect report taken from the agenda, unfortunately without success.
This kind of proceeding by the European Parliament creates the impression of supporting the persecution of politically active persons, in this case, the Munich II Public Prosecution Service against a former Member of the European Parliament.
in writing. - On 9 November 2009, the report on the request for the defence of the immunity and privileges of Tobias Pflüger was voted and adopted in the Committee on Legal Affairs (JURI) in the European Parliament.
This report is based on incorrect facts.
The central point is that the report cites a judgment at first instance which has been repealed. The judgment is invalid because the regional court in Munich dismissed the action against Tobias Pflüger on 21 July 2009 in the second and final instance. A conviction was not made. For this reason, all reproaches are invalid.
It is politically unacceptable that this report, which contains incorrect facts, was voted in plenary today (24 November 2009).
We have tried to get this incomplete and therefore incorrect report taken off the agenda, unfortunately without success.
This kind of proceeding by the European Parliament creates the impression of supporting the persecution of politically active persons, in this case, the Munich II Public Prosecution Service against the former Member of the European Parliament, Tobias Pflüger.
in writing. - On 9 November 2009, the report on the request for the defence of the immunity and privileges of Tobias Pflüger was voted and adopted in the Committee on Legal Affairs (JURI) in the European Parliament. This report is based on incorrect facts. The central point is: the report cites a judgment at first instance which was repealed in the meanwhile. The judgment is invalid because the Munich regional court dismissed the action against Tobias Pflüger on 21 July 2009 in second and final instance. A conviction was not made. For this reason, all reproaches are invalid. It is politically unacceptable that this report, which contains incorrect facts, was voted in the Plenary today (24 November 2009). We have tried to get this incomplete and therefore incorrect report taken off the agenda, unfortunately without success. This kind of proceeding by the European Parliament creates the impression of supporting the persecution of political active persons, in this case, the Munich II Public Prosecution Service against the former Member of European Parliament, Tobias Pflüger.
in writing. - I consider the role of Parliament to be only effective if it can sustain the effect of legislation. In this context, the application of the rule of 'regulatory procedure with scrutiny' allows for ex ante consideration of proposals brought into law. This report nuances Parliament's role and enhances our ability to control and monitor the implementation of legislation in Member States.